United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1623
                                    ___________

Randy Barnes,                       *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri.
Riverside Seat Company; Local No.   *
710,                                *       [UNPUBLISHED]
                                    *
            Appellees.              *
                               ___________

                          Submitted: September 5, 2002
                              Filed: September 12, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Randy Barnes appeals the district court’s1 dismissal of his disability-
discrimination action as time-barred. Because Barnes initiated his lawsuit more than
two years after the issuance of a right-to-sue letter, we conclude dismissal of his
complaint was proper. See 42 U.S.C. § 12117(a) (adopting procedures of 42 U.S.C.
§ 2000e-5, which requires filing discrimination suit within 90 days of receiving right-


      1
       The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
to-sue letter from Equal Employment Opportunity Commission (EEOC)). We find
no abuse of discretion in the denial of Barnes’s postjudgment motion, in which he
asserted for the first time that he never received the right-to-sue letter. See Moysis
v. DTG Datanet, 278 F.3d 819, 829 n.3 (8th Cir. 2002) (standard of review;
arguments or evidence which could and should have been presented earlier cannot be
presented in Fed. R. Civ. P. 59(e) motion); Cook v. Providence Hosp., 820 F.2d 176,
179 & n.3 (6th Cir. 1987) (presuming receipt of EEOC right-to-sue letter within 5
days of mailing absent convincing denial of receipt).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-